Citation Nr: 1037046	
Decision Date: 09/30/10    Archive Date: 10/05/10

DOCKET NO.  07-12 672	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for blindness of the left eye, 
status post retinal detachment.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Shamil Patel, Associate Counsel


INTRODUCTION

The Veteran served on active duty from February 1960 to February 
1966, and had additional periods of active duty for training 
(ACDUTRA) and inactive duty for training (INACDUTRA) from October 
1977 to March 1994.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 2005 rating decision of the Department of 
Veterans' Affairs (VA) Regional Office (RO) in Chicago, Illinois, 
which denied service connection for blindness in the left eye, 
status post retinal detachment.

The Veteran testified before the undersigned Veterans Law Judge 
at a Travel Board hearing in April 2010.  A copy of the hearing 
transcript has been associated with the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

Service connection may be granted for any disease diagnosed after 
discharge when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2009).  Active military, naval, or air 
service includes any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred in or aggravated in the line of duty, or any 
period of INACDUTRA during which the individual concerned was 
disabled or died from an injury incurred in or aggravated in the 
line of duty.  38 U.S.C.A. § 101(21), (24) (West 2002); 38 C.F.R. 
§ 3.6(a), (d) (2009).  ACDUTRA includes full- time duty performed 
for training purposes by members of the Reserves and National 
Guard of any state.  38 U.S.C.A. § 101(22) (West 2002); 38 C.F.R. 
§ 3.6(c)(1), (3) (2009).  Presumptive periods do not apply to 
ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 
477-78 (1991).  Thus, service connection may be granted for a 
disability resulting from a disease or injury incurred or 
aggravated while performing ACDUTRA, or from an injury incurred 
or aggravated while performing INACDUTRA.  38 U.S.C.A. §§ 
101(24), 106, 1131 (West 2002).

The Veteran contends he sustained an eye injury while performing 
either ACDUTRA or INACDUTRA.  Personnel records associated with 
the claims file do not list specific dates on which the Veteran 
performed ACDUTRA or INACDUTRA.  However, these records do show 
that the Veteran was ordered to report for ACDUTRA in late April 
1991.  A statement from R.L.B., the Veteran's former commanding 
officer, noted that the Veteran sustained an eye injury while 
performing "IDT" drills.  R.L.B. also stated that the Veteran 
was not treated at a military facility, but went to a local 
hospital emergency room instead.  The Veteran's service treatment 
records do not contain entries relating to an eye condition 
during April 1991 or May 1991.  However, the Veteran was 
diagnosed and treated at a private facility in May 1991.

The Board finds that the overall weight of the evidence 
establishes that that the Veteran was on either ACDUTRA or 
INACDUTRA at the time he alleges he incurred a disability of the 
left eye.  However, additional development is necessary in order 
to fully and fairly adjudicate the Veteran's claim.

Private Treatment Records

As noted above, the Veteran's former commanding officer indicated 
that the Veteran sought treatment at a local hospital's emergency 
room at the onset of his eye condition.  These records have not 
been associated with the claims file.  Therefore, on remand, the 
Veteran should be afforded the opportunity to obtain these 
records or provide VA with sufficient information to obtain them 
on his behalf.



VA Examination

Pursuant to VA's duty to assist, VA will provide a medical 
examination or obtain a medical opinion based upon a review of 
the evidence of record if VA determines it is necessary to decide 
the claim.  38 C.F.R. § 3.159(c)(4)(i) (2009).

Here, the Veteran has submitted evidence of a current left eye 
disability, as well as evidence and testimony that he incurred a 
left eye disability while performing active service.  The 
evidence of record indicates that the Veteran underwent several 
surgeries after the initial onset of his left eye condition.  
However, recent treatment records indicate that he is now unable 
to see out of his left eye.  Therefore, the VA examination should 
be obtained to determine whether the Veteran's current left eye 
blindness is etiologically related to disease or injury incurred 
or aggravated while performing ACDUTRA, or from an injury 
incurred or aggravated while performing INACDUTRA.

The Board also notes that records dated November 1991 indicate 
the Veteran had undergone cataract surgery in his left eye in 
1988, and suggest a possible connection between that surgery and 
the Veteran's symptoms in May 1991.  Therefore, the examiner 
should also comment on whether the Veteran's condition is 
etiologically related to a left eye cataract or cataract surgery 
and was aggravated while performing ACDUTRA or INACDUTRA.

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC should request that the Veteran 
provide records of treatment for his eyes 
received in May 1991 from a hospital 
emergency room; or that he provide 
information sufficient for VA to identify and 
request such records on his behalf, including 
the name and address of the treating 
physician, as well as dates of treatment.  If 
such records require a signed release, the 
AMC/RO should secure such from the Veteran.  
All attempts to obtain these records should 
be documented in the claims file.  If the 
search for such records has negative results, 
the AMC/RO should notify the Veteran and 
place a statement to that effect in the 
Veteran's claims file.

2.  The Veteran should be scheduled for a VA 
examination in the appropriate specialty to 
determine the nature and etiology of left eye 
disability.  After a review of the claims 
folder, the examiner should address the 
following:

(A) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has a left eye disability that is due 
to disease or injury incurred while 
performing ACDUTRA, or from an injury 
incurred while performing INACDUTRA; and

(B) Whether it is at least as likely as not 
(50 percent or greater probability) that the 
Veteran has a left eye disability related to 
a prior cataract or cataract surgery and was 
aggravated or permanently worsened while 
performing ACDUTRA, or INACDUTRA.

The claims file must be made available to the 
examiner and the examiner should indicate in 
his/her report whether or not the claims file 
was reviewed. A complete rationale for any 
opinion expressed should be provided.  If an 
opinion cannot be expressed without resort to 
speculation, discuss why such is the case.  
In this regard, indicate whether the 
inability to provide a definitive opinion is 
due to a need for further information or 
because the limits of medical knowledge have 
been exhausted regarding the etiology of the 
disability at issue or because of some other 
reason.

Note: The term "at least as likely as not" 
does not mean merely within the realm of 
medical possibility, but rather that the 
weight of medical evidence both for and 
against a conclusion is so evenly divided 
that it is as medically sound to find in 
favor of causation as it is to find against 
it.

Note: The term "aggravated" in the above 
context refers to a permanent worsening of 
the underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology which resolve with return to 
the baseline level of disability.

3.  After completing the above actions and 
any other development as may be indicated by 
any response received as a consequence of the 
actions taken in the paragraphs above, the 
claims should be readjudicated. If any claim 
remains denied, a supplemental statement of 
the case should be provided to the Veteran 
and his representative. After the Veteran has 
had an adequate opportunity to respond, the 
appeal should be returned to the Board for 
appellate review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).


